DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Starkey et al (10480547).
	Starkey et al disclose: 
1. A pressurizing device comprising: a pressurizing unit (118) that pressurizes an object to be pressurized by supply of a working fluid; a first cylinder mechanism (e.g. 104 in Fig. 1 foreground left) that includes a first drive source (e.g. 114 in Fig. 1) and a first cylinder (e.g. 106 in Fig. 1) and supplies the working fluid in the first cylinder to the pressurizing unit by output of the first drive source; a second cylinder mechanism (e.g. 104 in Fig. 1 foreground center) that includes a second drive source (e.g. 114 in Fig. 1) and a second cylinder (e.g. 106 in Fig. 1) and supplies the working fluid in the second cylinder to the pressurizing unit by output of the second drive source; and a control device (120) that controls the first drive source of the first cylinder mechanism and the second drive source of the second cylinder mechanism, wherein the control device is configured to perform transition control to transition to a second supply state where the working fluid is supplied from the second cylinder mechanism to the pressurizing unit when a remaining amount condition of the working fluid in the first cylinder of the first cylinder mechanism is satisfied in a first supply state where the working fluid is supplied from the first cylinder mechanism to the pressurizing unit (e.g. 1208, Column 11, Lines 46-60).

2. The pressurizing device according to claim 1, further comprising: a first switching unit (e.g. 220 in Fig. 2) configured to switch between a connection state (e.g. open) and a disconnection state (e.g. closed) of a flow of the working fluid between the first cylinder mechanism and the pressurizing unit; a second switching unit (e.g. 220 in Fig. 2) configured to switch between a connection state and a disconnection state of a flow of the working fluid between the second cylinder mechanism and the pressurizing unit; a first pressure measuring unit (e.g. 122, Column 5, Lines 23-37) that measure pressure of the working fluid of the first cylinder mechanism; and a second pressure measuring unit (e.g. 122, Column 5, Lines 23-63) that measure pressure of the working fluid of the second cylinder mechanism, wherein the control device makes the first switching unit be in the connection state and the second switching unit be in the disconnection state, in the first supply state, and increases the pressure of the working fluid of the second cylinder mechanism toward the pressure of the working fluid of the first cylinder mechanism and then performs the transition control, when the remaining amount condition is satisfied (e.g. 1208, Column 11, Lines 36-60).

3. The pressurizing device according to claim 2, wherein the control device performs control to replenish the first cylinder of the first cylinder mechanism with the working fluid with the first switching unit being in the disconnection state, after the transition control.

4. The pressurizing device according to claim 1, wherein the control device obtains a discharge amount of the working fluid from the first cylinder mechanism, and determines that the remaining amount condition is satisfied, in a state where the discharge amount reaches a specified amount (e.g. 1208, Column 11, Lines 36-60).

5. The pressurizing device according to claim 1, wherein one or both of the first cylinder mechanism and the second cylinder mechanism are provided in plurality (e.g. pump units 104 in Fig. 1 operating in tandem foreground-background pairs).

6. The pressurizing device according to claim 1, further comprising: another cylinder mechanism (e.g. Fig. 104 in Fig. 1 foreground right) other than the first cylinder mechanism and the second cylinder mechanism, wherein the control device performs control to transition to a supply state where the working fluid is supplied from the other cylinder mechanism to the pressurizing unit, when the remaining amount condition of the working fluid in the second cylinder of the second cylinder mechanism is satisfied, in the second supply state (e.g. 1208, Column 11, Lines 36-60).

7. The pressurizing device according to claim 1, wherein the first cylinder mechanism includes a first plunger (e.g. 214 in Fig. 2) slidable inside the first cylinder (e.g. 216 in Fig. 2), and a first linear motion mechanism (e.g. 202 in Fig. 2) that imparts an advance/retreat movement operation to the first plunger, and the second cylinder mechanism includes a second plunger (e.g. 214 in Fig. 2) slidable inside the second cylinder (e.g. 216 in Fig. 2), and a second linear motion mechanism (e.g. 202 in Fig. 2) that imparts an advance/retreat movement operation to the second plunger.

8. The pressurizing device according to claim 7, wherein the first drive source is a first reduction gear-equipped servomotor (e.g. 202, 204 in Fig. 2), the first linear motion mechanism is a first ball screw mechanism that includes a first ball screw (e.g. 206 in Fig. 2) which is rotationally driven by the first reduction gear-equipped servomotor, and a first movable frame (e.g. 210 in Fig. 2) that includes a first ball nut (e.g. 208 in Fig. 2) screwed to the first ball screw, the second drive source is a second reduction gear-equipped servomotor (e.g. 202, 204 in Fig. 2), and the second linear motion mechanism is a second ball screw mechanism that includes a second ball screw (e.g. 206 in Fig. 2) which is rotationally driven by the second reduction gear-equipped servomotor, and a second movable frame (e.g. 210 in Fig. 2) that includes a second ball nut (e.g. 208 in Fig. 2) screwed to the second ball screw.

9. The pressurizing device according to claim 8, wherein the first ball screw is provided parallel to a stroke direction of the first plunger, the first movable frame is fixedly connected to an outer end portion (e.g. at 212 in Fig. 2) of the first plunger, the second ball screw is provided parallel to a stroke direction of the second plunger, and the second movable frame is fixedly connected to an outer end portion (e.g. at 212 in Fig. 2) of the second plunger.

10. The pressurizing device according to claim 9, wherein the first reduction gear-equipped servomotor includes a first encoder (e.g. Column 5, Lines 23-63) that inputs a rotation amount of the first reduction gear-equipped servomotor to the control device, and the second reduction gear-equipped servomotor includes a second encoder (e.g. Column 5, Lines 23-63) that inputs a rotation amount of the second reduction gear-equipped servomotor to the control device.

11. The pressurizing device according to claim 7, wherein the first linear motion mechanism or the second linear motion mechanism is a linear motor (e.g. 202, 208 in Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional documents listed on form PTO-892 are cited for their demonstration of the state of the art and relevance to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
July 22, 2022